United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1506
Issued: November 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2014 appellant, through her attorney, filed a timely appeal from a June 3,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
reduction of her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant established that OWCP’s August 16, 2012 loss of wageearning capacity determination should be modified.
On appeal, counsel asserts that OWCP’s June 3, 2014 decision is contrary to law and fact.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is the second appeal before the Board. By decision dated February 18, 2014,2 the
Board affirmed a March 26, 2013 merit decision of OWCP which affirmed an August 16, 2012
decision reducing appellant’s wage-loss compensation based on her earnings in the selected
position of customer complaint clerk (Department of Labor’s Dictionary of Occupational Titles,
DOT No. 241.367-014). The Board found that OWCP appropriately considered the proper
factors in reducing her monetary compensation, including the availability of customer complaint
clerk positions, appellant’s vocational aptitudes and her physical limitations. The Board further
found that OWCP properly followed the procedures established under Albert C. Shadrick,3 in
calculating appellant’s loss of wage-earning capacity. The law and facts of the case as set forth
in the Board’s prior decision and order are incorporated by reference.
During the pendency of the prior appeal, appellant submitted medical reports dated from
September 11, 2002 to March 27, 2013 finding that her right shoulder, right wrist and right knee
conditions remained permanent and stationary. In December 13, 2012 and March 27, 2013
reports, Dr. Nicole Pham-Bailey, an attending Board-certified physiatrist, emphasized that
appellant’s right upper extremity and right knee conditions remained unchanged. She reiterated
August 20, 2007 work restrictions against repetitive motion of the right arm, overhead reaching
or forceful pulling/ pushing with the right arm and no lifting over 10 pounds.
Effective June 2, 2013 appellant elected to receive retirement benefits through the Office
of Personnel Management rather than compensation under FECA.
In a March 5, 2014 letter, counsel requested modification of the August 16, 2012 loss of
wage-earning capacity determination.4 He contended that OWCP did not establish that the
selected position actually existed in the present economy as the Department of Labor’s
Dictionary of Occupational Titles was obsolete and no longer described jobs available in the
open labor market.
By decision dated June 3, 2014, OWCP denied modification of the 2012 loss of wageearning capacity determination.5 It found that counsel’s argument and the medical evidence
submitted did not establish a material worsening of the accepted conditions, that the original
determination was in error or that appellant had been retrained or otherwise vocationally
rehabilitated. Regarding counsel’s assertion that the Department of Labor’s Dictionary of
Occupational Titles was obsolete, OWCP noted that the vocational rehabilitation counselor
2

Docket No. 13-1347 (issued February 18, 2014).

3

5 ECAB 376 (1953).

4

In his March 5, 2014 letter, counsel also requested reconsideration of the Board’s February 18, 2012 decision
and order. OWCP properly interpreted counsel’s letter as a request for modification of the August 16, 2012 loss of
wage-earning capacity determination.
5

The Board notes that the June 3, 2014 decision also contains language denying reconsideration of the Board’s
February 18, 2014 decision and order. As OWCP properly adjudicated the correct issue of counsel’s request for
modification of the standing wage-earning capacity determination, OWCP’s remarks concerning reconsideration of
the Board’s prior decision and order are harmless, nondispositive error.

2

found that the selected position of customer complaint clerk was available in sufficient numbers
and that the weekly earnings of $533.20 were based on the California Employee Development
Department wage data for appellant’s commuting area.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination.6
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.7 OWCP’s procedure manual
provides that, “[i]f a formal loss of wage-earning capacity decision has been issued, the rating
should be left in place unless the claimant requests resumption of compensation for total wage
loss. In this instance the CE [claims examiner] will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity.”8 The burden of proof
is on the party attempting to show a modification of the wage-earning capacity determination.9
There is no time limit for appellant to submit a request for modification of a wage-earning
capacity determination.10
ANALYSIS
OWCP accepted that appellant sustained multiple injuries and conditions of both
shoulders and hands and degenerative osteoarthritis and a meniscal tear of the right knee.
Following vocational rehabilitation, it issued a loss of wage-earning capacity determination on
August 16, 2012, based on the selected position of customer complaint clerk. Counsel requested
an oral hearing, contending that the selected position exceeded appellant’s medical restrictions
and vocational skills. OWCP affirmed the determination on March 26, 2013, finding that the
physical requirements of the customer complaint clerk position were within the restrictions
submitted by appellant’s physicians and commensurate with her work experience and vocational
aptitudes. On February 18, 2014 the Board affirmed OWCP’s March 26, 2013 decision.
In his March 5, 2014 letter requesting modification, counsel contended that the
August 16, 2012 loss of wage-earning capacity determination was in error. He argued that the
6

See Sharon C. Clement, 55 ECAB 552 (2004).

7

Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick, 45 ECAB 211 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB 320 (2005).
9

Selden H. Swartz, 55 ECAB 272, 278 (2004).

10

J.J., Docket No. 13-623 (issued July 25, 2013); W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L.
Moreland, 54 ECAB 638 (2003).

3

Department of Labor’s Dictionary of Occupational Titles was obsolete and no longer described
positions performed in the current labor market. OWCP’s procedures provide that a vocational
rehabilitation counselor use the “[Department of Labor’s] Dictionary of Occupational Titles, or
OWCP-determined equivalent” in selecting medically and vocationally suitable work.11 The
selected position must then be shown to be reasonably available in appellant’s commuting area
using a local labor market survey utilizing current state and local job databases and employment
listings.12 The position selected using the Department of Labor’s Dictionary of Occupational
Titles must be confirmed as present and available in the current labor market using additional
reference data. In this case, the vocational rehabilitation counselor performed a labor market
survey on January 24, 2012 and determined that customer complaint clerk positions were
reasonably available in appellant’s commuting area. Therefore, counsel’s contention that the
Department of Labor’s Dictionary of Occupational Titles did not describe a position performed
in the open labor market is not supported by the evidence of record. The Board finds that
OWCP’s June 3, 2014 decision properly denied modification on the grounds that counsel failed
to establish that the August 16, 2012 loss of wage-earning capacity determination was in error.
Counsel did not contend that appellant’s accepted conditions had worsened significantly or that
she had been retrained or vocationally rehabilitated.
On appeal, counsel asserts that OWCP’s June 3, 2014 decision was contrary to law and
fact. As noted, OWCP properly denied modification of the 2012 wage-earning capacity
determination. Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly denied modification of the August 16, 2012 wageearning capacity determination.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter
2.813.7a(1) and (2), (February 2011).
12

Id. at Chapter 2.813 a(3).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 3, 2014 is affirmed.
Issued: November 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

